Citation Nr: 0528785	
Decision Date: 10/26/05    Archive Date: 11/09/05

DOCKET NO.  02-06 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to an effective date prior to September 5, 1996, 
for the award of service connection for chloracne.


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Zills, Counsel





INTRODUCTION

The veteran served on active duty from February 1967 to 
February 1969.

This case comes before the Board of Veterans' Appeals (Board) 
from a September 2001 RO decision which denied an effective 
date earlier than September 5, 1996 for service connection 
for chloracne.  A February 2003 Board decision denied the 
claim.  The veteran then appealed to the U.S. Court of 
Appeals for Veterans Claims (Court).  In a November 2003 
joint motion to the Court, the parties (the veteran and the 
VA Secretary) requested that the Board decision be vacated 
and remanded; a November 2003 Court order granted the joint 
motion.  The case was subsequently returned to the Board, and 
in April and May 2004 the veteran and his representative 
submitted additional argument.  In June 2004, the Board 
remanded the case to the RO.  The case has now been returned 
to the Board for its decision.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the claim has been developed and the appellant has received 
the required notice.

2.  The appellant's claim for service connection for 
chloracne was filed on September 5, 1996, which is more than 
one year subsequent to the February 6, 1991, effective date 
of a liberalizing law that established chloracne as a 
condition for which presumptive service connection was 
available under 38 C.F.R. § 3.309(e).


CONCLUSION OF LAW

The criteria for an effective date of September 5, 1995, for 
the award of service connection for chloracne, have been met.  
38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. § 3.114 (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Preliminary Matters-The Veterans Claims Assistance Act of 
2000

The Veterans Claims Assistance Act of 2000 (VCAA) imposes 
obligations on VA in terms of its duty to notify and assist 
claimants.  38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 5107, 5126 
(West 2002).  

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2004); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language 
of 38 C.F.R. § 3.159(b)(1).

The Board finds that the VCAA notice requirements have been 
satisfied.  With regard to element (1), the Board notes that 
the veteran was provided with VCAA notice letters in March 
2001, July 2001, and June 2004 that informed him of the type 
of information and evidence necessary to substantiate his 
claim.  In addition, by virtue of the rating decision on 
appeal, the statement of the case (SOC), and the supplemental 
statement of the case (SSOC), he was provided with specific 
information as to why this particular claim was being denied, 
and of the evidence that was lacking.

With regard to elements (2) and (3), the Board notes that the 
VCAA notice letters from March 2001, July 2001, and June 2004 
notified the veteran of his and VA's respective 
responsibilities for obtaining information and evidence under 
the VCAA.  More specifically, the letters explained that VA 
would help him get such things as medical records, employment 
records, or records from other Federal agencies, but that he 
was responsible for providing any necessary releases and 
enough information about the records so that VA could request 
them from the person or agency that had them.

Finally, with respect to element (4), the Board notes that 
the VCAA notice letters from March 2001, July 2001, and June 
2004 contained specific requests that the veteran provide 
additional evidence in support of his claim.  He was asked to 
tell VA about any other records that might exist to support 
his claim, and was informed that he should send information 
describing such additional evidence or the evidence itself to 
the RO.  In addition, he was supplied with the complete text 
of 38 C.F.R. § 3.159 by way of an SSOC dated in May 2005.

In concluding that the VCAA notice requirements have been 
satisfied, the Board has relied on communications other than 
the formal VCAA notice letters provided to the appellant.  
However, the VCAA requires that VA provide the appellant 
notice of the elements outlined above.  Once that has been 
done, irrespective of whether it has been done by way of a 
single notice letter, or via more than one communication, the 
essential purposes of the VCAA have been satisfied.  Here, 
the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. 
§ 20.1102 (2004) and Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a); 38 C.F.R. § 3.159(c),(d).  The duty 
to assist includes obtaining records of relevant treatment at 
VA facilities, and any other relevant records held by any 
Federal department or agency identified by the appellant.  If 
VA is unable to obtain records identified by the appellant, 
VA must notify him of the identity of the records that were 
not obtained, explain the efforts taken to obtain the 
records, and describe any further action to be taken.

In this case, the Board finds that VA has met its duty to 
assist the appellant in the development of his claim under 
the VCAA.  A VA examination is not necessary under the 
circumstances of the claim.  Service and VA medical records 
have been associated with the claims file, and there do not 
appear to be any outstanding medical records that are 
relevant to this appeal.  

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.

II.  Earlier effective date

The veteran seeks an effective date earlier than September 5, 
1996, for service connection for chloracne.  He asserts that 
service connection should be effective from June 24, 1969, 
the date he first received treatment for chloracne.  He also 
asserts that an earlier effective date is warranted under the 
provisions of Nehmer v. United States Veterans Admin., 712 F. 
Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"), and the specific 
guidance provided in Nehmer v. United States Veterans Admin., 
32 F. Supp. 2d. 1175 (N.D. Cal 1999) ("Nehmer II"), and 
Nehmer v. United States Veterans Admin., No. C86-6160 TEH 
(N.D. Cal. Dec. 12, 2000) (class action order), which created 
an exception to the provisions governing the assignment of 
effective dates in certain cases.  Furthermore, in argument 
submitted in May 2004, his representative alternatively 
asserted that an August 6, 1987, effective date was warranted 
as a result of medical reports from such date, and that a 
September 5, 1995, effective date was warranted as a result 
of VA liberalizing laws applicable to effective dates for 
conditions which have been service-connected on a presumptive 
basis. 

General rules applicable to earlier effective date claims 
provide that the effective date for an award of service 
connection and disability compensation, based on an original 
claim, is the day following separation from active service or 
the date entitlement arose if the claim is received within 
one year after separation from service; otherwise, the date 
of receipt of claim, or date entitlement arose, whichever is 
later.  38 U.S.C.A. § 5110(a),(b)(1); 38 C.F.R. § 
3.400(b)(2).

However, other legal authority, 38 U.S.C.A. § 5110(g) and its 
implementing regulation, 38 C.F.R. § 3.114(a), provide an 
exception to the general rule for assigning effective dates 
for awards of compensation where the award was made pursuant 
to a liberalizing law.  Section 5110(g) provides, in 
pertinent part, that where compensation is awarded "pursuant 
to any Act or administrative issue, the effective date of 
such award . . . shall be fixed in accordance with the facts 
found but shall not be earlier than the effective date of the 
Act or administrative issue."  38 U.S.C.A. § 5110(g).  The 
second sentence of section 5110(g) provides, "In no event 
shall such award or increase be retroactive for more than one 
year from the date of application therefor or the date of 
administrative determination of entitlement, whichever is 
earlier."  Id.

The purpose of section 5110(g) was to provide a one-year 
grace period, such as that allowed after service discharge or 
death, following the enactment of liberalizing laws for 
potential beneficiaries who would otherwise be penalized by 
not filing prompt post-enactment claims.  See McCay v. Brown, 
9 Vet. App. 183, 187 (1996), aff'd, 106 F.3d 1577, 1580 (Fed. 
Cir. 1997).  Therefore, where a claimant files a claim for a 
benefit within one year of the effective date of a 
liberalizing provision and the benefit may be granted under 
the liberalizing provision, the benefit may be authorized 
retroactively as of the effective date of the liberalizing 
provision rather than authorized as of the date that the 
claim was received as long as the evidence shows "that the 
claimant met all eligibility criteria for the liberalized 
benefit on the effective date of the liberalizing law or VA 
issue and that such eligibility existed continuously from 
that date to the date of claim."  38 C.F.R. § 3.114(a).  If 
these requirements are met, section 5110(g) provides an 
exception to the general effective date rule that an award 
for disability benefits can be no earlier than the date of 
claim by allowing benefits to be authorized from the 
effective date of the liberalizing law.  38 U.S.C.A. § 
5110(a); 38 C.F.R. § 3.400.

The implementing VA regulation, 38 C.F.R. § 3.114, provides 
in pertinent part that if a claim is reviewed at the request 
of the claimant more than one year after the effective date 
of the liberalizing law, benefits may be authorized for a 
period of one year prior to the date of receipt of such 
request.  38 C.F.R. § 3.114(a)(3).

The Board notes that the RO received the veteran's initial 
claim for service connection for chloracne on September 5, 
1996.  Thereafter, the RO developed additional evidence in 
support of the claim.  One medical record received from such 
development is a June 24, 1969 report of treatment by J.D. 
Mitchell, M.D., who diagnosed the veteran as having chloracne 
at that time.  Some subsequent medical records also mention 
chloracne.

In May 1997, the RO granted service connection and a 
noncompensable rating for chloracne, effective September 5, 
1996, the date of receipt of the veteran's claim.  In April 
2002, the Board granted a higher rating of 30 percent for the 
veteran's service-connected chloracne.  A May 2002 RO 
decision implemented the Board's grant of a higher 30 percent 
rating for chloracne, and the RO made such higher rating 
effective September 5, 1996.

After reviewing the veteran's claims file, the Board 
concludes that the proper effective date for service 
connection for chloracne is September 5, 1995.  The Agent 
Orange Act of 1991, Public Law No. 102-4, codified at 38 
U.S.C.A. § 1116, effective February 6, 1991, liberalized the 
requirements for a grant of service connection in specific 
cases.  The law established a presumption of service 
connection for certain diseases associated with exposure to 
certain herbicide agents.  These diseases were limited to 
non-Hodgkin's lymphoma, soft-tissue sarcoma, and chloracne or 
other acneform disease consistent with chloracne.  38 
U.S.C.A. § 1116(a)(2)(A)(B)(C).  The veteran was granted 
service connection for chloracne on a presumptive basis, and 
thus the liberalizing law is applicable to this case.

As the effective date of the liberalizing law was February 6, 
1991, and the veteran's claim for service connection for 
chloracne was received on September 5, 1996, more than one 
year after the effective date of the law, benefits may be 
authorized for a period of one year prior to the date of the 
September 5, 1996, claim under 38 C.F.R. § 3.114(a)(3).  
Thus, the Board finds September 5, 1995, to be the proper 
effective date for service connection for chloracne.

The Board further finds that there is no basis for the 
assignment of an effective date earlier than September 5, 
1995, for service connection for chloracne.  While the 
veteran submitted claims for service connection for other 
conditions prior to September 5, 1996, there is no evidence 
showing VA receipt of a claim for service connection for 
chloracne, or for any skin condition, prior to September 5, 
1996.

The veteran asserts that service connection should be 
effective from June 24, 1969, the date he was first seen and 
diagnosed with chloracne.  A medical record showing such 
treatment on that date was submitted after the veteran filed 
his September 5, 1996, claim for service connection for 
chloracne.  Even if the medical record had been submitted 
before the claim for service connection, the medical record 
by itself does not represent an informal claim for service 
connection, and the date of that medical record does not 
constitute the date of claim for service connection.  38 
C.F.R. § 3.157; Sears v. Principi, 16 Vet. App. 244 (2002).  
A claim or application for VA benefits, whether formal or 
informal, must be in writing and must identify the benefit 
sought.  38 U.S.C.A. § 5101; 38 C.F.R. §§ 3.1(p), 3.151, 
3.155; Rodriguez v. West, 189 F.3d 1351 (Fed. Cir. 1999); 
Lalonde v. West, 12 Vet. App. 377 (1999).

Likewise, a medical report dated from August 6, 1987 as part 
of a study conducted by the Center for Disease Control (CDC) 
does not constitute a claim for benefits, as such report does 
not contain a diagnosis of chloracne and thus cannot 
constitute a claim for benefits for chloracne.  There was no 
formal or informal claim for service connection for chloracne 
until September 5, 1996, and thus service connection may not 
be effective prior to September 5, 1995, under 38 C.F.R. 
§ 3.114(a)(3).

The Board has also considered whether the veteran would be 
entitled to an earlier effective date under the final 
stipulation and order in Nehmer v. United States Veterans 
Admin., 712 F. Supp. 1404 (N.D. Cal. 1989) ("Nehmer I"), and 
the specific guidance provided in Nehmer v. United States 
Veterans Admin., 32 F. Supp. 2d. 1175 (N.D. Cal 1999) 
("Nehmer II"), and Nehmer v. United States Veterans Admin., 
No. C86-6160 TEH (N.D. Cal. Dec. 12, 2000) (class action 
order), which created an exception to the provisions 
governing the assignment of effective dates in certain cases.  
However, in the instant case, the Board finds that the 
effective date rules as set forth in Nehmer I and Nehmer II 
do not provide the basis for the assignment of an earlier 
effective date as the veteran is not a member of the class in 
Nehmer.  As noted in Williams v. Principi, 15 Vet. App. 189 
(2001), aff'd 310 F.3d 1374 (Fed. Cir. 2002), the Nehmer 
stipulation only invalidates denials of claims which were 
denied on or after September 25, 1985, the effective date of 
now-invalidated 38 C.F.R. § 3.311a, and prior to the May 1989 
date of the Nehmer I court order.  As the veteran's claim was 
not denied between September 1985 and May 1989, the Board 
finds that the Nehmer stipulation provides no basis for an 
earlier effective date.

For the above reasons, the Board finds that the proper 
effective date for service connection for chloracne is 
September 5, 1995.


ORDER

An earlier effective date of September 5, 1995, for service 
connection for chloracne, is granted.



	                        
____________________________________________
HARVEY P. ROBERTS
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


